Citation Nr: 1500029	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-08 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Waco, Texas


THE ISSUES

1.  Entitlement to a clothing allowance for the year 2010 due to use of a back brace.

2.  Entitlement to a clothing allowance for the year 2010 due to use of a skin ointment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Waco, Texas.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The back brace provided to the Veteran in the year 2010 for his service-connected degenerative disc disease tends to wear and tear clothing.

2.  On June 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of the issue of entitlement to a clothing allowance for the year 2010 due to a skin ointment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a clothing allowance for the year 2010 have been met. 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2014).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to a clothing allowance for the year 2010 due to a skin ointment by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his July 2010 claim, January 2011 notice of disagreement, and June 2014 videoconference hearing that the back brace that VA provided him for his service-connected degenerative disc disease warrants a clothing allowance.

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A).

Here, the most probative evidence of record demonstrates that a clothing allowance is warranted for the year 2010 based on the Veteran's use of a rigid steel back brace.  In his January 2011 notice of disagreement, the Veteran clearly explains that the back braces which he receives for his service-connected degenerative disc disease consist of pre-contoured rigid steel.  A July 2011 decision from the VA Prosthetic and Sensory Aids Service confirms that the Veteran uses a rigid back brace; in that decision, the Veteran was granted a clothing allowance on an ongoing (static/recurrent) basis.  The record further reflects that the Veteran began receiving a clothing allowance in 2008, and has received it for every year since other than the 2010 year currently on appeal.  Further, the record confirms that the Veteran has been in receipt of service connection for degenerative disc disease throughout the pendency of the claim.  As the most probative evidence of record demonstrates that the Veteran wore and used an orthopedic appliance-a rigid steel back brace-in 2010 which tended to wear and tear clothing, a clothing allowance is warranted for the year 2010, and the claim is granted.  38 C.F.R. § 3.810.  The Veteran has specified that receiving the clothing allowance for 2010 satisfies his appeal.  See June 2014 transcript, pp. 5-6.

With respect to the issue of entitlement to a clothing allowance for the year 2010 due to use of a skin ointment, the Veteran requested at his June 2014 hearing that the Board dismiss that issue.  See transcript, pp. 2-3.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011) (dismissal is required where, as here, the Veteran selected box 9A in his VA Form 9 substantive appeal, even when he also wrote on that Form that he intended to limit his appeal to select issues.)


ORDER

Entitlement to a clothing allowance for the year 2010 due to use of a back brace is granted.

The appeal of the issue of entitlement to a clothing allowance for the year 2010 due to use of a skin ointment is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


